In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-224 CV

____________________


RONNIE GRAY LEBLANC, Appellant


V.


VICKI ANNETTE LEBLANC, Appellee




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-181538




MEMORANDUM OPINION (1)
	Ronnie Gray LeBlanc, appellant, filed a request to dismiss this appeal.  The Court
finds that this motion is voluntarily made by the appellant prior to any decision of this
Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a notice
of appeal.  The motion to dismiss is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered February 17, 2005
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.